Citation Nr: 0524797	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-18 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying reopening the veteran's claim for 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  In a decision dated February 1973, the RO denied the 
veteran's claim of service connection for defective hearing.  
He was properly notified and did not file an appeal, and that 
decision became final.  

2.  Evidence received since the February 1973 RO decision is 
not new, does not bear substantially and directly on the 
matter at hand; and, is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.


CONCLUSION OF LAW

Subsequent to the final February 1973 decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in September 2000, before the enactment of the VCAA.  

An RO letter dated in December 2004 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the December 2004 letter, issued after the 
initial adjudication of the claim, VA notified the veteran of 
his responsibility to submit new and material evidence that 
showed that his condition was aggravated by service.  The 
letter described what was considered new and material 
evidence.  In addition, this letter informed the veteran of 
what evidence was necessary to substantiate claims for 
service connection.  The letter also suggested that he submit 
any evidence in his possession.  By this letter, the veteran 
was notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the June 2003 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from June 1969 to 
February 1971.

The RO denied the veteran service connection for defective 
hearing in February 1973, finding that his defective hearing 
pre-existed service and was not aggravated by service.  
Notice of this decision was sent in February 1973.  The 
veteran did not appeal the decision, and it became final.

At the time of the February 1973 decision, the veteran's 
service medical records were of record and revealed that 
prior to entering service, in November 1967, the veteran had 
basically normal hearing in his left ear and sensorineural 
hearing loss in his right ear.  The veteran's entrance 
examination in May 1969 included audiometric testing with the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
55

80
LEFT
10
5
0

20

The diagnosis was defective hearing in the right ear.  In 
October 1969, the veteran sought treatment complaining of 
left ear pain and loss of hearing.  On several occasions 
during service the veteran underwent audiometric testing with 
findings indicative of a bilateral hearing loss.  In November 
1969, the veteran was diagnosed with bilateral sensorineural 
hearing loss.  The hearing loss in the right ear was severe 
and was considered congenital.  The physician strongly 
suggested the veteran change from his position that exposed 
him to aircraft noise.  The veteran's separation examination 
showed that he had bilateral hearing loss.

A VA examination report, dated in December 1972, was also of 
record, which revealed that the veteran reported he had 
hearing loss in basic training and exposure to noise was 
limited.  He also did not volunteer a claim that audibility 
was worsened by his service.  The diagnosis was hearing loss 
of the right ear, combined type and hearing loss of the left 
ear in upper frequencies only.  Acoustic trauma was probable.

In February 1973, the RO denied the veteran's claim for 
service connection for defective hearing.  The RO sent 
notification of the decision in February 1973.  The veteran 
did not appeal this decision.

Since the February 1973 rating decision, the RO received the 
veteran's private medical records, VA outpatient medical 
records, and a VA examination report.

In September 2000, the RO received the results of an 
audiogram from a private audiologist, P.M., M.S., CCC-A, 
which showed that that the veteran had military and 
occupational noise exposure.  The veteran reported having 
problems since birth for the right ear.  The audiogram 
revealed hearing loss in the right and left ears and the date 
it was first noticed was in 1969.

In June 2002, the RO received a private medical record from 
the veteran's employer, dated in January 1973, which shows 
the results of an audiogram conducted on that date.  The 
results were not interpreted and no diagnosis was indicated 
on the medical record.

In the veteran's June 2002 notice of disagreement, he stated 
that he was assigned to the engineer department of an 
aircraft carrier during service.  His duties included 
maintenance and repair of steam catapults, nitrogen plants, 
diesel generators, and various flight deck tasks.  He was 
exposed to very loud noise for long periods of time. And 
usually did not wear noise protective gear.  He argued that 
it was error for VA to conclude that his left ear hearing 
loss existed prior to service, as it was not diagnosed when 
he entered service in 1969.  He stated that upon separation, 
bilateral hearing loss was diagnosed.  He argued that this 
confirmed that hearing loss in his left ear had its onset in 
service and service connection on a direct basis was 
warranted.

In September 2002, the veteran underwent a VA examination, 
wherein he reported performing jobs in the service in noisy 
areas.  He admitted having hearing loss upon entering the 
service and felt that there was some difference in his 
hearing as a result of either noise exposure or the repeated 
ear infections that he had in service.  An audiogram was 
performed.  

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
50
70
105+
105+
105+
96+
LEFT
20
15
25
45
50
34

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was mild to profound sensorineural hearing loss 
in the right ear and normal hearing in the left ear with a 
moderate sensory neuro hearing loss at 3000-8000 Hz.  After 
reviewing the veteran's case file, the VA examiner stated 
that prior to entrance to the service, the veteran had a 
moderate to severe sensorineural hearing loss in the right 
ear and normal hearing in the left ear, except for a mild 
sensorineural hearing loss at 8000 Hz.  On discharge in 
February 1971, the audiometrics were similar.  He stated that 
no significant change was observed.  He opined that it was 
not as least as likely as not that the veteran's hearing loss 
was affected by his time in service.

In October 2002, the RO received a private medical record 
from K.B., M.D., dated in August 2002, which showed the 
veteran reported having essentially lifelong hearing loss in 
his right ear.  He reported having increased hearing loss 
bilaterally, some of which might be service connected and 
some due to post-discharge employment.  K.B., M.D. reviewed 
the audiograms from the veteran's service and noted that the 
entrance examination and separation examination showed right-
sided hearing loss.  High frequency hearing loss was shown in 
the veteran's separation examination.

In October 2002, the RO received a private medical record 
from T.F., M.S., CCC-A, dated in August 2002, which showed 
that the veteran had a current diagnosis of severe 
sensorineural hearing loss in the right ear and moderately 
severe, high frequency, sensorineural hearing loss in the 
left ear.  T.F., M.S., CCC-A noted that she reviewed the 
veteran's entrance examination and separation examination 
from his service medical records and stated that the 
audiogram test results from his entrance examination revealed 
a moderate severe sloping to severe hearing loss in the right 
ear and normal hearing sensitivity for the left ear.  She 
also stated that the results from the separation examination 
revealed moderate-severe sloping to profound hearing loss in 
the right ear and a mild, high frequency hearing loss in the 
left ear.  She also stated that the veteran reported noise 
exposure from his time in the service for two years where he 
was part of the engineering division exposed to aircraft and 
carrier noise while wearing no hearing protection.  In 
addition, he reported that after service, he worked as a 
factory worker for 20 years where he was occasionally exposed 
to loud machinery and only occasionally wore hearing 
protection.

In the veteran's representative's March 2005 statement, he 
argued that the March 2000 private medical record from P.M., 
M.S., CCC-A showed the veteran's noise exposure as due to the 
military and working in a factory after service.  The 
representative also argued that the January 1973 medical 
record from the veteran's employer confirmed noise exposure 
produced increased hearing loss than that present at entry 
into service.


Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence of record prior to the final rating decision in 
February 1973 showed that the veteran was subject to loud 
noise while in service, had a right ear hearing loss prior to 
service, and that the veteran had bilateral hearing loss upon 
discharge from service.  The veteran's claim for defective 
hearing was denied in February 1973 because he did not 
provide evidence to show that his hearing loss was aggravated 
by service.

The evidence received by VA subsequent to the February 1973 
final rating decision is not considered material because it 
does not bear directly and substantially upon the specific 
matter under consideration.  In this regard, the evidence 
submitted after February 1973 does not show that the 
veteran's hearing loss was aggravated by service.  The 
January 1973 medical record from the veteran's employer at 
that time shows the veteran's current level of hearing loss, 
but does not give an opinion as to whether his hearing loss 
was aggravated by service.  In addition, the March 2000 
private medical record from P.M., M.S., CCC-A shows that the 
veteran was exposed to noise from an aircraft carrier.  
However, this information was included in the veteran's 
service medical records and is considered duplicative.  
Further, the medical record dated in August 2002 from K.B., 
M.D. includes a statement in the veteran's history that his 
hearing loss is partly related to service.  However, this 
statement is from the veteran's own report and was not an 
opinion as given by K.B., M.D.  In another August 2002 
private medical record, T.F., M.S., CCC-A stated that the 
veteran had right ear hearing loss upon entrance to the 
service and bilateral hearing loss upon separation from 
service.  This information was also included in the veteran's 
service medical records in his entrance and separation 
examination reports and is duplicative of the information 
previously of record.  Finally, the September 2002 VA 
examiner opined that the veteran's hearing loss on discharge 
was similar to his hearing loss upon entrance and no 
significant change was observed.  He also opined that it was 
not as least as likely as not that the veteran's hearing loss 
was affected by his time in service.  Therefore, as there is 
no medical evidence submitted since February 1973 that shows 
that the veteran's hearing loss was aggravated by service, 
but there is a medical opinion that shows that his hearing 
loss was not aggravated by service, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


ORDER

As new and material evidence has not been received, reopening 
of the claim of service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


